Name: Commission Regulation (EC) NoÃ 1776/2006 of 1 December 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 2.12.2006 EN Official Journal of the European Union L 336/1 COMMISSION REGULATION (EC) No 1776/2006 of 1 December 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 2 December 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 1 December 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 71,6 204 44,6 999 58,1 0707 00 05 052 131,4 204 71,8 628 171,8 999 125,0 0709 90 70 052 149,6 204 62,3 999 106,0 0805 20 10 204 54,9 999 54,9 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 67,0 400 71,8 999 69,4 0805 50 10 052 51,0 388 44,4 528 18,3 999 37,9 0808 10 80 388 91,2 400 103,8 508 80,5 720 68,8 999 86,1 0808 20 50 052 97,8 720 49,3 999 73,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.